Citation Nr: 1622030	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  12-16 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection a uterine prolapse.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to an increased rating for headaches, rated as noncompensable prior to October 29, 2009, and as 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from August 2001 to August 2009.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO dated in January 2010 and July 2010.

The issues of entitlement to service connection for a right knee disability and for an increased rating for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's uterine prolapse had its onset in service.


CONCLUSION OF LAW

The requirements for service connection a uterine prolapse have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet.App. 289 (2013).  

In this case, the Board finds that service connection for a uterine prolapse is warranted.  Specifically, the service treatment records document the Veteran's report of a worsening of a uterovaginal prolapse.  The record then reflects that she underwent an abdominal laparotomy to resolve this condition while still in service.  On October 2009 VA examination, the Veteran reported that her symptoms status post uterine/bladder prolapse repair included urinary incontinence.  At her 2016 hearing before the Board, the Veteran reported that she felt that her uterine prolapse was still symptomatic.  In light of the fact that the RO has already granted service connection for the Veteran's laparotomy with scar and urinary incontinence, and that the Veteran's uterine prolapse was diagnosed in service and has continued to cause her symptoms since service separation, the Board finds that the competent and credible evidence supports a finding of service connection for uterine prolapse, and the claim is granted. 


ORDER

Service connection for uterine prolapse is granted.


REMAND

A VA examination is necessary to determine whether the Veteran suffers from a right knee disability and, if so, whether it was caused or aggravated by her service.  The service treatment records contain numerous entries of knee pain and problems from 2002 to 2005, to include ongoing diagnoses of patellofemoral syndrome and history of stress fracture.  On 2009 VA examination, the examiner stated that there was no diagnosis of a right knee disability.  However, at her 2016 hearing, the Veteran stated that she did experience multiple symptoms related to her right knee to include pain and instability.  In light of the Veteran's testimony that she does experience knee pathology, and the service treatment records documenting a right knee diagnosis, the Board finds that the 2009 VA examination is unclear, and a new VA examination should be obtained.

At her hearing, the Veteran also stated that her headaches had worsened since the most recent 2009 VA examination, to include symptoms of throbbing headaches, sensitivity to light, and nausea about twice per week.  In order to obtain an accurate disability picture, a new VA examination should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding treatment records relevant to her claims for service connection for a right knee disability and for an increased rating for headaches.  After securing any necessary authorization from her, take all appropriate action to obtain all identified treatment records. 

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the etiology of her right knee disability.  The examiner should review the claims file.  The examiner should provide a rationale for the opinion reached.  The examiner is asked to address the following:

a)  Does the Veteran suffer from a right knee disability?

b)  If so, is it at least as likely as not (50 percent probability or greater) that the Veteran's right knee disability was caused or aggravated by her service, taking into account the service treatment records documenting treatment for patellofemoral syndrome and residuals of a stress fracture?

3.  Schedule the Veteran for an appropriate VA examination to assess the current severity of her headaches.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's headaches.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

4.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


